 

Exhibit 10.03

 



EMPLOYMENT AGREEMENT AMENDMENT OF 2017

 

This EMPLOYMENT AGREEMENT AMENDMENT OF 2017, dated 22 March 2017, shall amend
the EMPLOYMENT AGREEMENT, dated as of October 28, 2008 between Gaming Partners
International Corporation, a Nevada corporation (the “Company”), and Gregory
Gronau (“Executive”), as follows:

 

3.         Compensation; Expenses.

(a)       Executive shall be paid an annual salary (the “Salary”) in the amount
of Three Hundred and Fifty Thousand Dollars ($350,000.00), in accordance with
the executive payroll schedule in effect at the Company’s principal office from
time to time. 

 

(b)       As Chief Executive Officer, Executive may receive a bonus determined
by the Board of Directors in its sole discretion based on Executive’s achieving
objectives for that year to be specified by the Board of Directors prior to the
start of each calendar year after consultation with Executive. Payment of the
bonus, if any, shall be made on March 31 following the end of each such calendar
year; provided that if the Company’s audited financial statements for that
calendar year are not yet final on that date, then the payment shall be made
within ten (10) days of the date such audited financial statements become final.
Executive shall only be entitled to a bonus pursuant to this Section 3(b) if
Executive remains in the Company’s employ on the last day of the calendar year
in question; provided that if Executive’s employment with the Company terminates
for any reason other than Cause or Voluntary Termination (each as hereinafter
defined), Executive or Executive’s estate shall be entitled to receive a
prorated portion of the bonus. Amounts payable pursuant to this
Section 3(b) shall be subject to appropriate tax withholding, at the rate
applicable to payments of more than two weeks of Salary.

 

(f)        All compensation under Section 3 is subject to increases at the sole
discretion of the Board of Directors. 

 

6.         Compensation Upon Termination or During Incapacity.

(c)       If Executive’s employment with the Company is terminated by the
Company pursuant to Section 5(e), the Company shall pay to the Executive the
Salary through the Date of Termination.  In addition, if termination pursuant to
Section 5(e) occurs, the Company shall continue to pay the Executive the Salary
at the rate in effect on the Date of Termination for a period equal to twelve
(12) months.  The obligations of the Company under this Section 6(c) are subject
to execution and delivery by the Executive of a severance agreement and release
in form and substance satisfactory to the Company.

 

The parties agree that, except as expressly amended above, the Employment
Agreement remains in full force and effect in accordance with its terms. This
Employment Agreement Amendment of 2017, together with the Employment Agreement,
reflects the entire agreement of the parties with respect to such subject
matter.

 

IN WITNESS, the Company has caused this Agreement to be executed by its duly
authorized officer or representative, and Executive has signed this Agreement,
as of the day and year first written above.

 

  GAMING PARTNERS INTERNATIONAL   CORPORATION   /s/ Alain Thieffry   Alain
Thieffry   Chief Financial Officer, and Chairperson of the Board  



 

  /s/ Gregory S. Gronau  

Gregory S. Gronau

President, Chief Executive Officer, and Director

 



 

 